UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7202



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GUY MARION WILLIAMS,
a/k/a Guy Marrion Williams,

                                               Defendant - Appellant.



                              No. 06-7203



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GUY MARION WILLIAMS,

                                               Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:94-cr-00635-JFA; 3:94-cr-00923-JFA)


Submitted: October 31, 2006                 Decided:   November 7, 2006
Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy Marion Williams, Appellant Pro Se.    Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
Sean Kittrell, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In   these    consolidated     appeals,   Guy   Marion    Williams

appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(2) (2000) motion and a subsequent order denying his

motion for appointment of counsel. We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.           United States v. Williams, Nos.

0:94-cr-00635-JFA; 3:94-cr-00923-JFA (D.S.C. June 1 & 19, 2006).

We   dispense   with    oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -